Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being obvious over Sartori(2009/0328037), Seo(US 2017/0017283), Mudusuru(US 2015/0370302) and Marrington(US 4,868,832).
Regarding claim 1, Sartori discloses a thin client connected to a display device(Figure 1B).
Sartori does not specifically disclose a power receiver receiving power from a power sender of the display device. However, Seo discloses a power receiver receiving power from a power sender of the display device(Paragraph 50). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sartori and Seo for the thin client to have a power receiver receiving power from a power sender of the display device. The motivation to do so would be to have use the USB type standard to receive power and reduce cables.
Sartori and Seo do not specifically disclose a shutdown power source sized to store an amount of power for a shutdown sequence of the thin client; and a basic input output system (BIOS) to initialize the shutdown sequence powered by the shutdown power source in response to detection of a power loss condition at the power receiver. However, Mudusuru discloses shutdown power source sized to 
Sartori, Seo and Mudusuru do not specifically teach that the shutdown initialization is delayed. However, Marrington discloses delaying shutdown(Column 7, Lines 64-68). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sartori, Seo, Mudusuru and Marrington to have the shutdown initialization delayed. The motivation to do so would be to prevent unnecessary shutdown if power is restored.
Regarding claim 2, Sartori, Seo, Mudusuru and Marrington disclose the thin client of claim 1, wherein the shutdown sequence is to invoke an operating system shut down command(Mudusuru: Paragraph 27).
Regarding claim 3, Sartori, Seo, Mudusuru and Marrington disclose the thin client of claim 1, wherein the shutdown sequence is to invoke a command to shut down an operating system and running applications(Mudusuru: Paragraph 22).
Regarding claim 4, Sartori, Seo, Mudusuru and Marrington disclose the thin client of claim 1, wherein the shutdown sequence is activated by a force shutdown command issued by the BIOS(Mudusuru: Paragraph 22).

Regarding claim 6, Sartori, Seo, Mudusuru and Marrington disclose the thin client of claim 1, wherein the shutdown power source is to charge in response to a power receiving detection that the power receiver is receiving power(Mudusuru: Paragraph 22).
Regarding claim 7, Sartori, Seo, Mudusuru and Marrington disclose the thin client of claim 1, the power receiver is a universal serial bus type C connection(Seo: Paragraph 50).
Regarding claim 9, Sartori, Seo, Mudusuru and Marrington disclose the thin client of claim 1, comprising: a data channel; and a case to encase the power receiver, shutdown power source, the data channel, and the BIOS where a sole port of the case connects to the data channel and the power receiver(Sartori: Figure 1B, Mudusuru: Figure 2, Seo: Figure 1).
Regarding 10, Sartori, Seo, Mudusuru and Marrington disclose the thin client of claim 1, wherein the shutdown power source comprises a battery, or a capacitor, or both(Mudusuru: Figure 2).
Regarding claim 11, Sartori discloses a method in a thin client connected to a display device(Figure 1B).
Sartori does not specifically disclose a power receiver receiving power from a power sender of the display device. However, Seo discloses a power receiver receiving power from a power sender of the display device(Paragraph 50). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sartori and Seo for the thin client to have a power receiver receiving power from a power sender of the display device. The motivation to do so would be to have use the USB type standard to receive power and reduce cables.
Sartori does not specifically disclose detecting, via a BIOS of the thin client, a power loss condition at a power receiver; and initializing, via the BIOS, a shutdown sequence drawing power from a 
Sartori, Seo and Mudusuru do not specifically teach that the shutdown initialization is delayed. However, Marrington discloses delaying shutdown(Column 7, Lines 64-68). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sartori, Seo, Mudusuru and Marrington to have the shutdown initialization delayed. The motivation to do so would be to prevent unnecessary shutdown if power is restored.
Regarding claim 12, Sartori, Seo, Mudusuru and Marrington disclose the method of claim 11, comprising invoking, via the shutdown sequence, an operating system shut down command(Mudusuru: Paragraph 27).
Regarding claim 13, Sartori, Seo, Mudusuru and Marrington disclose the method of claim 11, comprising invoking a command to shut down an operating system and running applications(Mudusuru: Paragraph 22).

Sartori does not specifically disclose a power receiver receiving power from a power sender of the display device, wherein the power receiver is a universal serial bus type C connection. However, Seo discloses a power receiver receiving power from a power sender of the display device, wherein the power receiver is a universal serial bus type C connection(Paragraph 50). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sartori and Seo for the thin client to have a power receiver receiving power from a power sender of the display device. The motivation to do so would be to have use the USB type C standard to receive power and reduce cables.
Sartori does not specifically disclose detect a power loss condition at the power receiver and initialize a shutdown sequence drawing power from a shutdown power source of the thin client in response to the detection of the power loss condition, where the shutdown power source is sized to store an amount of power for a shutdown sequence of the thin client. However, Mudusuru discloses detecting a power loss condition at the power receiver, and initialize a shutdown sequence drawing power from a shutdown power source of the thin client in response to the detection of the power loss condition, where the shutdown power source is sized to store an amount of power for a shutdown sequence of the thin client(Paragraphs  17, 22). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sartori, Seo and Mudusuru to detect a power loss condition at the power receiver and initialize a shutdown sequence drawing power from a shutdown power source of the thin client in response to the detection of the power loss condition, where the shutdown power source is sized to store an amount of power for a shutdown sequence of the thin client. The motivation to do so would be to have a proper shut down.

Regarding claim 15, Sartori, Seo, Mudusuru and Marrington disclose the non-transitory, computer-readable medium of claim 14, comprising instructions that, in response to an execution by a processor execute a shutdown sequence in response to a power-off button event(Paragraphs 16-17).
Regarding claim 16, Sartori, Seo, Mudusuru and Marrington disclose the non-transitory, computer-readable medium of claim 14, comprising instructions that, in response to a determination that power is restored during the delay, that a short term interruption has occurred and to the initialization of the shutdown sequence is not triggered(Marrington: Column 8, Lines 1-9).
Regarding claim 17, Sartori, Seo, Mudusuru and Marrington disclose the non-transitory, computer-readable medium of claim 14, comprising instructions that, in response to a determination that power is restored during the delay, to cancel initialization of the shutdown sequence(Marrington: Column 8, Lines 1-9).
Regarding claim 18, Sartori, Seo, Mudusuru and Marrington disclose thin client of claim 1, wherein a force shutdown command issued by the BIOS activates the shutdown power source to provide power to the thin client during the shutdown sequence. (Mudusuru: Paragraph 28: Switch to power from reserve energy storage).
Regarding claim 19, Sartori, Seo, Mudusuru and Marrington disclose thin client of claim 1, wherein the BIOS to detect the power loss condition at the power receiver comprises the BIOS to determine that an insufficient amount of power is being supplied to the power receiver based on power 

Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Sartori, Seo, Mudusuru, Marrington and Lakin(US 7,159,053).
Regarding claim 8, Sartori, Seo, Mudusuru and Marrington disclose the thin client of claim 1, but does not specifically disclose a mounting attachment to mount the thin client on a back of a display. However, Lakin discloses a mounting attachment to mount the thin client on a back of a display(Column 6, Lines 39-43). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sartori, Seo, Mudusuru, Marrington and Lakin to have a mounting attachment to mount the thin client on a back of a display. The motivation to do so would be to take less surface space.

Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious over Sartori, Seo, Mudusuru, Marrington and Subramanian(US 2018/0032761).
Regarding claim 20, Sartori, Seo, Mudusuru and Marrington disclose thin client of claim 1, but do not specifically disclose the thin client comprises a zero client that functions without a full operating system, wherein the BIOS initializes and performs network communication. However, Subramanian discloses a zero client that initializes network communication without the OS(Paragraph 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sartori, Seo, Mudusuru, Marrington and Subramanian to have a zero client that functions without a full operating system, wherein the BIOS initializes and performs network communication. The motivation would be to reduce costs.


Response to Arguments
Applicant’s arguments have been fully considered but not found persuasive.
Applicant argues that the Mudusuru fails to teach or suggest “detect, via a basic input output system (BIOS) of the thin client, a power loss condition at a power receiver of the thin client.
Examiner respectfully disagrees.

Paragraph 18 of Applicant’s specification states in response to a power receiver detecting a loss of power, the BIOS may provide a notification. This indicates the power receiver detects the power loss but does not provide details on how BIOS detects the condition.
Mudusuru discloses, in paragraph 22, detection of a power loss at the PMIC(the claimed power receiver).  An interrupt is sent to the BIOS to trigger actions by the BIOS to perform a clean shutdown. The interrupt identifies the power loss condition. By receiving this interrupt, the BIOS detects the power loss condition at the power receiver. Thus, Mudusuru detects, via a basic input output system (BIOS) of the thin client, a power loss condition at a power receiver.
Thus, Applicant’s  arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185